



a102formofofferletter_image1.gif [a102formofofferletter_image1.gif]
    
Barry Melnkovic
Senior Vice President & Chief
Human Resources Officer


United States Steel Corporation
600 Grant Street
Pittsburgh, PA 15219-2800
412 433 1125
bmelnkovic@uss.com




March 21, 2018
 
Duane Holloway
[ADDRESS]


Dear Duane:


On behalf of United States Steel Corporation (U. S. Steel or the Company), I am
pleased to confirm our offer to join the company in the position of Senior Vice
President, General Counsel, Chief Compliance Officer & Corporate Secretary
effective on April 16, 2018. In this position, you will report directly to David
Burritt, President & Chief Executive Officer in our Pittsburgh, PA corporate
headquarters. I am looking forward to your joining the team and helping us build
the future of the United States Steel Corporation.


The purpose of this letter is to provide clarity on the compensation and
benefits programs for which you will be eligible. The details of our offer are
below.


Base Salary: Your base salary will be at an annualized rate of $550,000 subject
to payroll deductions.


Annual Incentive Compensation Program: As part of your employment, you will be
eligible to participate in the Executive Management Annual Incentive
Compensation Program (Annual Incentive Compensation Program or AICP) targeted at
75% of your base salary earned, with a maximum incentive opportunity of up to
227% of your target based on company performance and influenced by your
individual performance. Any payments for the 2018 performance period would be
prorated based on the number of full months worked during the performance
period. If an award is earned, AICP payments are typically made in March
following the performance year.
Long-Term Incentive Program: You will be eligible to participate in the annual
Long-Term Incentive Program (LTIP) on a basis reasonably comparable to that of
other employees at a similar job level. Under the current program, you will
receive a mix of long-term incentive compensation value in the form of stock
options, restricted stock units and performance awards.


Page 1 of 1



--------------------------------------------------------------------------------




The LTIP award amount for employees at your level for 2018 was $1,250,000 on the
date of grant. The amount, mix, terms and conditions of equity awards are
reviewed and determined annually by the Compensation & Organization Committee of
the Board of Directors. At this time, LTIP awards are typically granted in
February each year based on eligibility as of January 1. Your first full grant
will be in April 2018 subject to approval by the Compensation & Organization
Committee of the Board of Directors.
Hiring Incentives (Cash): The Company will provide you with a cash incentive of
$250,000 payable within 30 days of your hire date.
Stock Ownership Guidelines: As an executive, you will be subject to stock
ownership and retention guidelines as approved by our Board of Directors. The
ownership requirement is currently defined as a multiple of salary midpoint and,
for executives at your level, the multiple is three times your salary midpoint.
Until the required ownership is achieved, you will be required to retain shares
equal to 100% of the after-tax value of shares received in connection with the
vesting of restricted stock units and equity performance shares and 100% of the
net value received from the exercise of stock options. Once the ownership
requirement is satisfied, an executive who has received approval can sell up to
100% of the available full value shares and may exercise stock options with no
requirement to hold any of the gain in shares. Further details regarding this
program will be provided with your new hire paperwork.
Relocation Benefits: You are eligible for new hire relocation benefits, which
include:
•
Ninety days temporary living expense in the Pittsburgh area

•
Two house hunting trips for you and your spouse

•
One-way movement of household goods and personal effects

•
Transportation for you and your family to relocate to Pittsburgh

•
Closing costs on the sale of your current residence and purchase of your future
residence

•
Loss on sale benefit up to a maximum of $30,000, which represents the difference
between the origin home purchase price and the end-out sales price based on
HUD-1 documents

•
NOTE: The company will allow temporary living expenses to be extended up to an
additional 9 months in the event that there is a delay in selling your home in
Connecticut.



You agree that if you voluntarily terminate your employment within 24 months of
the effective date of your hire, you will reimburse the company for any
relocation benefits and cash hiring incentives you received. This amount will be
due within thirty (30) days of the effective date of your employment
termination.
Employee Benefits: You will be eligible to participate in retirement, savings,
health and welfare benefit plans, including short-term and long-term disability
programs. Outlined below are highlights of the retirement programs and
additional benefits you will be eligible to receive based on your level.




Page 2 of 2



--------------------------------------------------------------------------------




(1)
Vacation: As an experienced hire at the Senior Vice President level, you will be
eligible to receive five weeks of vacation annually. In 2017, your vacation will
be prorated based on your hire date.



(2)
Retirement Account: You will participate in the Retirement Account under the
Savings Fund Plan for Salaried Employees and be eligible for monthly company
contributions in the amount of 4.75% to 8.5% of your base salary based on your
age (see the table below). You will participate in a non tax-qualified
restoration plan (the “Non Tax-Qualified Retirement Account Program”) with
respect to the portion of the company contributions to your Retirement Account
that cannot be made due to certain Internal Revenue Code (IRC) limitations. In
general, you will vest in your Retirement Account under the Savings Fund Plan
and your account under the Non-Tax Qualified Retirement Account Program after
you complete three years of continuous service.



Your Age as of the First Day of the Month
Percentage of Monthly Eligible Salary
Less than 35
4.75%
35 to less than 40
6.00%
40 to less than 45
7.25%
45 and above
8.50%



(3)
Company Matching Contributions: You will be eligible to make employee
contributions on a pre-tax and/or after-tax basis to the Savings Account under
the Savings Fund Plan for salaried employees not to exceed 16% of your base
salary subject to limitations under the IRC. You will also be eligible for
company contributions that match 100% of your employee contributions up to 6.0%
of your base salary (subject to the IRC limitations.) You will participate in a
non tax-qualified restoration plan (the “Supplemental Thrift Program”) with
respect to the portion of company contributions to your Savings Account that
cannot be made due to certain IRC limitations. In general, you will vest in your
company matching contributions under the Savings Fund Plan after you complete
three years of continuous service and in the Supplemental Thrift Program after
you complete five years of continuous service.



(4)
Supplemental Retirement Account: As an executive with the company, you will be
eligible to participate in the Supplemental Retirement Account Program (SRA.)
Under the SRA, you will be eligible for book accruals in the amount of 4.75% to
8.5% of your Annual Incentive Compensation, based on your age when earned (see
table below). In order to vest in the SRA benefit, a participant must be at
least age 55, have at least 10 years of continuous service and must be a
participant in the plan for at least three years.





Page 3 of 3



--------------------------------------------------------------------------------




Your Age as of the First Day of the Month
Book Accrual Percentage
Less than 35
4.75%
35 to less than 40
6.00%
40 to less than 45
7.25%
45 and above
8.50%



Change in Control Severance Plan: As a Senior Vice President, you will be an
eligible participant in the Company’s Change in Control Severance Plan,
providing for a severance multiple of 2.0 times your salary and bonus. You have
been provided with a copy of the plan. Please contact me with any questions
related to the change in control severance plan.


Severance Provision: If the Company terminates your employment within two years
of your date of hire other than for cause (as defined below), you will be
entitled to a lump sum payment equal to the sum of (i) twelve months of your
base salary, and (ii) the equivalent of one year of your target bonus (i.e.,
100% of your base salary) as that amount would be calculated under the Annual
Incentive Compensation Program (the “Severance Benefit”). This Severance Benefit
is in lieu of any benefits to which you otherwise may be eligible under the
Company’s Supplemental Unemployment Benefit (SUB) Program or any other severance
or change in control arrangement or program. Such payment shall be made on the
30th day following your separation from service within the meaning of IRC
section 409A (or, if such day is not a business day, on the next succeeding
business day); provided, however, that no such payment may be made to you until
the first business day following the six month anniversary of your separation
from service if you are a ‘‘specified employee” under IRC section 409A at the
time of your separation from service. The foregoing severance payment is
conditioned upon your execution, nonrevocation, and compliance with the terms of
a general release and waiver of all claims you may have against the Company and
its directors, officers and affiliates, in the form presented by the Company.


For purposes of this severance provision, termination by the Company of your
employment for “cause” shall mean termination upon (i) the willful and continued
failure by you to substantially perform your duties with the Company (other than
any such failure resulting from your incapacity due to physical or mental
illness), (ii) the willful engaging by you in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise, (iii) your
conviction of a felony or conviction of a misdemeanor which impairs your ability
substantially to perform your duties with the Company, or (iv) the material
breach by you of the Company’s Code of Ethical Business Conduct. Under this
definition of “cause”, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company.


Following the second anniversary of your date of hire, the severance provision
described above will expire, and you will be eligible for benefits, if any,
under the Company’s severance plans or programs on the same basis as
similarly-situated employees, and subject to the terms and conditions of such
plans or programs.


Page 4 of 4



--------------------------------------------------------------------------------





Conditions of Employment: The terms and conditions of this letter and the offer
of employment that it contains shall be construed under the laws of, and the
place of its acceptance shall be deemed to be, the Commonwealth of Pennsylvania.
This offer of employment is contingent upon your successful completion of a
background check, verification of work authorization and pre-placement drug
screening. As a condition of your employment, you will also be required to
execute a non-disclosure and non-compete agreement, a copy of which is attached.
You will be subject to all applicable company policies and procedures, including
but not limited to, the Code of Ethical Business Conduct. More information about
policies and procedures will be provided to you upon commencement of your
employment.
If you accept this offer of employment, you will be an employee-at-will, meaning
that either you or the company may terminate the employment relationship at any
time for any reason, with or without cause. Any statements to the contrary that
may have been made to you, or that may be made to you, by the company, its
agents or representatives are superseded by this offer letter. Nothing will
change the at-will status of your employment except for a written agreement
signed by yourself and an appropriate officer of the company.
Dispute Resolution: Any and all disputes, controversies or claims arising out of
or related in any manner to your employment with the company shall be resolved
by final binding arbitration.  Disputes which the parties agree to arbitrate,
and thereby agree to waive any right to a trial by jury, include, but are not
limited to, claims based upon federal or state statutes, including the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Fair Labor Standards Act and other wage and hour statutes, the WARN Act,
claims based upon tort or contract laws or common law or any other federal or
state or local law affecting employment in any manner whatsoever. 
 Notwithstanding the foregoing, nothing shall preclude the parties from
petitioning a court of competent jurisdiction for appropriate injunctive relief
where either party alleges a violation of any contractual obligations to the
other or trade secret laws.  Any arbitration will be administered by the
American Arbitration Association (AAA) pursuant to its Employment Arbitration
Rules, as such rules may be amended from time to time.  The parties agree that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing.  The
parties also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees, costs and equitable relief, available under
applicable law.  The parties further agree that the decision of the arbitrator
shall be in writing and that any judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  The parties
agree that the arbitration hearing shall take place in Pittsburgh,
Pennsylvania.  The company will pay for any administrative or hearing fees and
costs charged by the arbitrator or the AAA, except that you shall pay any filing
fees associated with any arbitration that you initiate.  This obligation to
arbitration does not include any claims which by law are not subject to
arbitration, such as claims for workers compensation or unemployment
compensation.


Page 5 of 5



--------------------------------------------------------------------------------




If you agree to accept this offer of employment, please countersign this letter
and return it to me. I sincerely hope you will accept this employment offer. We
look forward to working with you at United States Steel Corporation.
Very truly yours,


Barry Melnkovic
Senior Vice President &
Chief Human Resources Officer


Attachments
Accepted by:



Duane Holloway        Date


Page 6 of 6

